ACCEPTED
                                                                                              14-14-00808-CV
                                                                              FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        10/20/2015 3:49:45 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK


                                 NO. 14-14-00808-CV

MARSHA ARD-PHILLIPS                                                FILED IN
                                                    IN THE FOURTEENTH
                                                               14th COURT OF APPEALS
Appellant,                                                        HOUSTON, TEXAS
                                                               10/20/2015 3:49:45 PM
VS.                                                 COURT OF APPEALS
                                                               CHRISTOPHER A. PRINE
                                                                        Clerk
STEVEN W. ARD,
Appellee.                                           HOUSTON, TEXAS

         APPELLEE'S MOTION TO EXTEND TIME TO FILE BRIEF

      Appellee asks the Court to extend the time to file his brief.

                                    A. Introduction

      1. Appellee is Steven W. Ard.

      2. This Motion to Extend Time to File Brief is brought pursuant to Rule 10.5(b)

of the Texas Rules of Appellate Procedure.

                              B. Argument & Authorities

             Court has
      3. The Court has the
                        theauthority
                            authorityunder
                                      underTexas
                                            TexasRule
                                                  RuleofofAppellate  Procedure110.5(b)
                                                         Appel late Procedure   0.5 (b)

to extend the time to file the Appellee's brief.

      4. Appellee requests an additional 30 days to file his brief, extending the time

until November 20, 2015.

      5. One previous extension has been requested and granted to extend the time to

file Appellee's brief.

      6. Appellee needs additional time to file his brief because Appellee's' counsel

has been involved in multiple state district court cases, Federal court cases and

mediations. Additionally, the Appellant has raised numerous issues that require

                                            1
research and drafting that has taken a considerable amount of time. Appellee's

counsel requires additional time to complete the drafting of the brief

                                  C. Conclusion

    7. Appellee requires additional time to complete his brief.

                                     D. Prayer

    8. For these reasons, Appellee asks the Court to grant an extension of time to

file his brief until November 20, 2015.

                                   Respectfully submitted,

                                   ALLAN A. CEASE & ASSOCIATES, P.C.

                                   /s/ Allan A. Cease

                                   BY: Allan A. Cease
                                   Texas Bar No. 04040550
                                   Email: allancease@comcast.net
                                   56 Sugar Creek Center Blvd, Suite 300
                                   Sugar Land, Texas 77478
                                   Tel. 281-980-0909
                                   Fax 281-980-1069
                                   Attorney for Appellee, Steven W. Ard




                                          2
                                                     VERIFICATION

    STATE OF TEXAS

    FORT BEND COUNTY §

    Before me, the undersigned notary, on this day personally appeared Allan A.

Cease, the affiant, a person whose identity is known to me. After I administered an

oath to affiant, affiant testified:

    "My name is Allan A. Cease. I am capable of making this verification. I have

read the Appellee's Motion to Extend Time to File Brief The facts stated in it are

within my personal knowledge and are true and correct."




    SWORN TO AND SUBSCRIBED BEFORE ME by Allan A. Cease on October
                                                                                  gro
20, 2015.

                .. ,,,,,
         ,,,,,,, 114.4.                                                    (
        e,4.•                      ANNIE NGUYEN
          .          %.1',1 Notary
                     %IA    Notary Public,
                                    Public. State
                                            State of
                                                  of Texas
                                                     Texas
                             My Commission
                             My Commission Expires
                                           Expires
        Vtig:;1,,,,              April
                                 AprIl 17,
                                       17. 2019              Notary Public p-atT


                                             CERTIFICATE OF CONFERENCE

    I certify that
              that II have
                      haveconferred
                           conferredwith
                                     withMarsha
                                          MarshaArd-Phillips
                                                 Ard-Phillipsand
                                                               and she
                                                                 she is is opposed
                                                                           opposed to

this motion.


                                                             Is!
                                                             /s/ Allan A. Cease

                                                             Allan A. Cease

                                                             3
                         CERTIFICATE OF SERVICE

   I certify that a copy of Appellee's Motion to Extend Time to File Brief was

served on Appellant, Marsha Ard-Phillips, at 12407 N. Mopac Expressway, Suite

250-210, Austin, Texas 78758, by email to attorney@marshaphillips.com, on October

20, 2015.

                                        /s/ Allan A. Cease

                                        Allan A. Cease




                                        4